Citation Nr: 0722446	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
osteomyelitis, active, proximal third, left tibia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include consideration 
of his service-connected disabilities as a single disability 
for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
January 1946.

This matter is on appeal from the Manilla, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran has maintained that his service-connected 
disabilities render him unemployable.  For purposes of this 
decision, the claim for TDIU will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's osteomyelitis is currently manifested by 
subjective complaints of pain and swelling of the leg, but 
there is no objective medical evidence of definite involucrum 
or sequestrum; X-ray evidence of bone growth has been 
characterized as old periostitis and as an osteoma. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
osteomyelitis, active, proximal third, left tibia, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.43, 4.44, 4.68, 4.71, 4.71a, Diagnostic Code (DC) 5000 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In December 2003, after the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide evidence showing that his 
disability had increased in severity, including statements 
from his doctor, physical and clinical findings, results of 
laboratory tests, and dates of examinations and tests.  He 
was informed that he could submit statements from other 
individuals who were able to describe from their knowledge 
and observations how his disability was worse, and his own 
statements.  He was asked to provide the dates of recent VA 
care so that those records could be associated with the 
claims file.  

He was informed that VA would attempt to obtain VA medical 
records, records from other federal departments or agencies, 
and records from other sources if he provided enough 
information that VA could request them.  It was also 
requested that he provide evidence in his possession that 
pertained to the claim. 

The Board finds that the content of the notice provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Although he was not provided with VCAA notice prior to the 
initial adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the timing defect was not prejudicial 
to the veteran as the VCAA notice he received in December 
2003 was fully compliant.  Moreover, he received additional 
VCAA notice in February 2004.  These letters had the effect 
of giving him actual knowledge of what was needed to support 
his claim.  In addition, the claim was readjudicated in April 
2004 and June 2004 rating decisions, after the VCAA notices 
had been provided.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  VA, however, may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim and readjudicating the claim in subsequent 
rating actions.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in April 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in September 2004.  Next, 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in March 2003, March 2004, and October 2004.  
Therefore, the available records and medical evidence have 
been obtained in order to made an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

The Board, however, has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

In order to warrant a higher rating for osteomyelitis under 
DC 5000, "definite involucrum or sequestrum, with or without 
discharging sinus," must be shown (30 percent).  A 60 
percent rating is assigned when there are frequent episodes 
with constitutional symptoms.  For definitional purposes, 
involucrum is the sheath of new bone that forms around a 
sequestrum.  The sequestrum is a piece of necrotic tissue, 
usually bone, that has become separated from the surrounding 
healthy tissue.  See Stedman's Medical Dictionary, 26th ed.

In a March 2003 VA bones examination, the veteran complained 
of pain on the left leg and knee with stiffness.  He used a 
cane in walking but there were no constitutional symptoms of 
bone disease.  The most recent infection was reported as 
1969, when the veteran underwent debridement and skin 
grafting.  The examiner noted X-ray evidence of an old focal 
periostitis of the proximal tibia on the left.  

In a March 2004 VA bone examination, the veteran complained 
of pain and swelling.  Physical examination revealed no 
active osteomyelitis infection and no constitutional 
symptoms.  A March 2004 X-ray report noted a small outgrowth 
in the proximal tibia with no appreciable change seen when 
compared to a previous study.  There was no evident lytic 
lesions seen.  The clinical impression was "consider an 
osteoma."  The examiner diagnosed osteoma, and indicated 
that it was not service-connected, and osteomyelitis, and 
noted that it was not found.

In the October 2004 VA examination, the veteran was noted to 
have a small bony outgrowth of the left proximal tibia.  The 
X-ray report reflected that the outgrowth was located in the 
medial margin of the left proximal tibia and was stationary 
when compared to the leg study dated in March 2003.  

In this case, the question is whether definite involucrum or 
sequestrum is shown in order to support a higher rating.  
Although X-ray evidence has demonstrated bone pathology on 
the left tibia, it has been variously characterized as an 
"old focal periostitis" and as an "osteoma."  None of the 
examiners has described the area as involucrum or sequestrum.  
One examiner noted that the osteoma was not service-
connected, suggesting that it was not related to 
osteomyelitis.  Without a showing of involucrum or 
sequestrum, there is no basis for a higher rating.

The Board has considered the veteran's written statements and 
sworn testimony from a September 2004 personal hearing.  At 
the hearing, he testified that he was entitled to a higher 
rating for osteomyelitis because his leg was swollen, that he 
had difficulty walking, and that he experienced pain nearly 
every day, causing him sleepless nights.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. at 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  Therefore, 
the Board is unable to grant the benefit sought. 


ORDER

A rating in excess of 20 percent for osteomyelitis, active, 
proximal third, left tibia, is denied.


REMAND

The veteran is service-connected for residuals of a lacerated 
wound of the left leg and injury to Muscle Group XI at 30 
percent, osteomyelitis of the left tibia at 20 percent, and 
donor site scar of the left thigh at 10 percent.  Even 
considering all his service-connected disability as arising 
from a common etiology, he does not meet the minimum 
jurisdictional threshold (a single disability rated as 60 
percent disabling or two or more disabilities with at least 
one of the disabilities rated as 40 percent disabling and a 
combined rating of 70 percent or more) for the award of a 
TDIU.  

Nonetheless, the evidence is in conflict as to whether his 
service-connected disabilities render him unemployable.  On 
one hand, the March 2003 VA examination reflected that the 
veteran's service connected disabilities "moderately affects 
his ability to obtain and retain employment."  On the other 
hand, when asked to describe the effects of the veteran's 
service-connected disabilities on his usual occupation and 
daily activities, the October 2004 VA examiner noted that the 
veteran was "unable to do light household chores."  
Therefore, the Board finds that a remand is needed to clarify 
the effects of the veteran's service-connected disabilities 
on his employability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected disabilities, focusing 
primarily on whether his service-
connected disabilities are so severe as 
to preclude substantially gainful 
employment.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

2.  Thereafter, the RO should 
readjudicate the TDIU issue and consider 
whether the case should be forwarded to 
the Director, Compensation and Pension 
service.  If the benefit sought remains 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
completion of appellate review, in accordance with the 
current appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


